UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 22, 2009 Ivany Mining, Inc. (Exact name of registrant as specified in its charter) Delaware 000-27645 88-0258277 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8720 Dufrost, St Leonard, Quebec, Canada H1P 2Z5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:514-325-4567 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 – Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. On October 22, 2009, Board of Directors of the Registrant dismissed Seale & Beers, CPAs, as its independent registered public account firm. On the same date, the accounting firm of Maddox Ungar Silberstein, PLLC was engaged as the Registrant’s new independent registered public accounting firm. The Board of Directors of the Registrant and the Registrant's Audit Committee approved of the dismissal of Seale & Beers, CPAs and the engagement of Maddox Ungar Silberstein, PLLC as its independent auditor. Seale & Beers, CPAs has not issued any audit reports on our financial statements. Accordingly, since we retained Seale & Beers, CPAs, we have had no disagreements with the firm, whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Seale & Beers, CPAs satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report on our financial statements. We have provided Seale and Beers with a copy of the foregoing disclosure, and have requested that itfurnish us with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. We are including as an Exhibit to this Form 8-K, a copy of the letter from Seale and Beers as required by Item 304(a)(3) of Regulation S-K. On October 22, 2009, the registrant engaged Maddox Ungar Silberstein, PLLC as its independent accountant. During the two most recent fiscal years and the interim periods preceding the engagement, the registrant has not consulted Maddox Ungar Silberstein, PLLC regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-K. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits 16.1Letter from Seale & Beers, CPAs, dated October 27, 2009 to the Securities and Exchange Commission regarding statements included in this Form 8-K SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ivany Mining, Inc. /s/Derek Ivany Derek Ivany
